DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Claim 8 is lacking a transition between “members” and “receive”;  
Claim 9 repeats the phrase “lower shelf” back to back.  Examiner believes Applicant only meant to include the phrase one time; and 
Claim 17 “An” should be corrected to “A”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it is unclear to the examiner if the phrase “the at least one intermediate platform supporting member comprises a plurality of intermediate platform supporting members” is directed to an intermediate platform member is actually made up of a plurality of additional intermediate platform supporting members (multiple smaller supporting members making up one intermediate platform supporting member or if the intermediate platform supporting member is a plurality of platform supporting members which work together to all support a span of the platform. For the purpose of this Office Action the Examiner assumes that there are a plurality of platform supporting members working together to support a span of the platform.
Therefore, claim 5 is also rejected because it depends from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortier (2004/0050010).
Fortier discloses:
Claim 1: A system for supporting a walkway (Fig. 1B-2), the system comprising: 
a raised elongated walkway platform having a first end and a second end (Fig. 6; see image below); 
the platform supported at both first and second ends by first and a second supporting members, respectively (Fig. 6; 12 - see image below); 
each supporting member enabling the support of the platform above a truss arrangement (Fig. 6; 62 - see image below), each supporting member further enabling securement into structures adjacent the first and second ends (Para. [0004], because the system is meant to be modular the supporting members would enable securement to adjacent structures).  

    PNG
    media_image1.png
    315
    395
    media_image1.png
    Greyscale

Claim 2: The system of claim 1 comprising: 
at least one intermediate platform supporting member located underneath the platform and at a location between the first and second platform supporting members (Fig. 1B; 12’, Para. [0016]).  
Claim 3:  The system of claim 2 wherein the intermediate platform supporting member is substantially identical to the first and second platform supporting members (Fig. 1B-2; 12, 12’, Para. [0016]).  
Claim 4: The system of claim 2 wherein: 
the at least one intermediate platform supporting member comprises a plurality of intermediate platform supporting members (Fig. 1B; 12’, Para. [0016]); and 
the truss arrangement located underneath the platform comprised of a plurality of strut bars, each strut bar being angled from a fixation point on a lower portion of each intermediate platform supporting member, and angling to a fixation point on an opposite side of an adjacent intermediate member (Fig. 4A; 34, Para. [0020]).  
Claim 5:  The system of claim 4 wherein the plurality of strut bars zigzag between the plurality of intermediate platform supporting members (Fig. 4A; 34, Para. [0020]).  
Claim 6:  The system of claim 1 comprising: 
a plurality of spaced-apart posts laterally lining both sides of the platform (Fig. 1A; 11), each post supporting a top rail (Fig. 1B; 13, Para. [0016]), and being secured in a receiving area defined at the lateral margins of each of the first and second platform supporting members (Fig. 2; where 11 and 12 join).  
Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownmiller et al. (2018/0223548).
Brownmiller et al. discloses:
Claim 10:  A support member (Fig. 3; 46) for supporting an end of a platform (Fig. 3; 50), the support member comprising: 
a mounting portion (Fig. 3; 26) configured to mount the elongated platform to an adjacent structure (Fig. 23; 26, Para. [0119]); an upper, forwardly-extending shelf (Fig. 10; 55) configured to secure the platform to the support member; and a lower outwardly-extending shelf (Fig. 10; 57) configured to support a truss arrangement (Fig. 3; 48) underneath the platform.  
Claim 11:  The member of claim 10 wherein the mounting portion is substantially flat (Fig. 3; 26).  
Claim 12:  The member of claim 11 wherein the substantially flat mounting portion has mounting holes (Fig. 23; 26) formed therethrough to receive fasteners to secure a back of the support member to the adjacent structure (Fig. 23; 26, Para. [0119]).  
Claim 13:  The member of claim 10 wherein a plurality of holes are formed through the upper shelf (Fig. 34; 122), each hole in the plurality being configured to receive a bolt which also passes through the one end of the platform (Fig. 34; 102,120).  
Claim 14:  The member of claim 13 wherein the platform is a grate, and the plurality of holes in the upper shelf are each aligned with a specific gap in the grate, thus securing the one end of the platform (Fig. 31; 24, 34, 46 – where platform (50) is bolted to support (46)).  (Examiner notes that the combination including the platform and grating is now being positively claimed)
Claim 15:  The member of claim 10 wherein the lower shelf of the member includes at least one hole configured to receive a bolt (Fig. 8; 58 – Joint (34) can be welded to chord (24) so examiner considers this to be one unit) which passes through an aperture on a connecting end of one truss member in the plurality (Fig. 34; 48,54).  
Claim 16:  The member of claim 11 wherein the lower shelf includes a first hole spaced apart from a second hole (Fig. 8; 58), the first hole configured to receive a bolt which passes through an end of a first optional angled truss member (Fig. 34; 48,54), the second hole being alternatively useable for the purpose of securing the lower shelf to an alternative second optional truss member which is, when installed, at an angle different than the angle relative to the supporting member (Fig. 34; 48,54).  
Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownmiller et al. (2018/0223548).
Brownmiller et al. discloses:
Claim 17:  An longitudinally-extending angled member (Fig. 3; 24) used for incorporation into a load-bearing structure, the angled member comprising: 
a first flange (Fig. 10; 57); 
a second flange (Fig. 10; 55); 
the angled member having an intended structural incorporation such that the first flange is in a first dimension and the second flange is in a second dimension (Fig. 10; 55,57); and 
a reinforcing member added to the first flange where the load requirements in the first dimension are higher than the load requirements in the second dimension (Fig. 3; 46). 
Claim 18:  The member of Claim 17 wherein the first flange is at about a 90 degree angle to the second flange (Fig. 10; 55,57).  
Claim 19: The member of Claim 17 wherein the angled member is a vertical member (Fig. 10; 55).  
Claim 20:  The member of Claim 19 wherein the angled member is incorporated into a walkway structure (Fig. 3; 50).  
Claim 21: The member of Claim 17 wherein the angled member is a horizontal member (Fig. 10; 57).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brownmiller et al. (2018/0223548) as applied to the claims above, and further in view of Hess et al. (2019/0106273).
Claim 22:  Brownmiller et al. discloses the member of Claim 21 but fails to disclose wherein the angled member is incorporated into a metal staircase.
However, Hess et al. discloses an angled member incorporated into a metal staircase (Fig. 1B; 155).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angled member of Brownmiller et al. to include the metal staircase, as taught by Hess et al., to allow access to the platform from a lower position. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (2004/0050010) as applied to the claims above, and further in view of Hess et al. (2019/0106273).
Claim 7:  Fortier discloses the system of claim 1 but fails to disclose the platform is a grating having a plurality of longitudinally-extending parallel bars, and a plurality of longitudinally-spaced cross supports, the cross supports connecting the parallel bars.  
However, Hess et al. discloses a platform with grating having a plurality of longitudinally-extending parallel bars, and a plurality of longitudinally-spaced cross supports, the cross supports connecting the parallel bars (Fig. 1H; 150, Para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the platform surface of Fortier to include the grating, as taught by Hess et al., in order to provide a slip resistant walking surface and prevent buildup of fluids. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (2004/0050010) as applied to the claims above, in view of Hess et al. (2019/0106273) and further in view of Crothers et al. (2014/0318891).
Claim 8:  Fortier and Hess et al. disclose the system of claim 7 wherein the grating is secured atop an upper shelf (Hess et al. - Fig. 1A; 154, Para. [0024]), the upper shelf extending from each of the first and second platform supporting members inward and supporting each of the first and second platform ends from below (Fortier - Fig. 6; 12), and openings existing in the grating between the parallel bars and cross members (Hess et al. – Fig. 1H; 150) but fail to disclose fasteners received through corresponding apertures formed in the top shelf, the bolts used to clamp down saddle members onto the parallel bars to secure each of the first and second platform ends atop the upper shelves of each of the first and second platform supporting members.  
However, Crothers et al. discloses fasteners received through corresponding apertures formed in the top shelf, the bolts used to clamp down saddle members onto the parallel bars to secure each of the first and second platform ends atop the upper shelves of each of the first and second platform supporting members (Fig. 14A-14D; 1410, 1420, 1430, Para. [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the platform of Fortier and Hess et al. to include the fasteners, as taught by Crothers et al., in order to provide secure attachment of the platform to the frame structure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fortier (2004/0050010) as applied to the claims above, in view of Hess et al. (2019/0106273) and further in view of Crothers et al. (2014/0318891) and yet further in view of Brownmiller et al. (2018/0223548).
  Claim 9: Fortier, Hess et al. and Crothers et al. disclose the system of claim 8 but fail to disclose wherein the truss arrangement is supported by a lower shelf lower shelf extending out below the upper shelf, the lower shelf supporting the truss arrangement underneath the platform.  
However, Brownmiller et al. discloses a truss arrangement supported by a lower shelf (Fig. 3; 24) lower shelf extending out below the upper shelf (Fig. 3; 22), the lower shelf supporting the truss arrangement underneath the platform (Fig. 3; 24, 50).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the truss support of Fortier, Hess et al. and Crothers et al. to include the upper and lower shelf arrangement, as taught by Brownmiller et al., in order to provide further stability to the truss arrangement and platform. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635